UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-08599 DWS Equity Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY10154 (Address of principal executive offices) (Zip code) Paul Schubert 100 Plaza One Jersey City, NJ 07311 (Name and address of agent for service) Registrant's telephone number, including area code:(201) 593-6408 Date of fiscal year end:8/31 Date of reporting period: 11/30/10 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as of November 30, 2010(Unaudited) DWS Disciplined Market Neutral Fund Shares Value ($) Long Positions 97.1% Common Stocks 92.7% Consumer Discretionary 11.5% Auto Components 1.8% Autoliv, Inc. (a) Goodyear Tire & Rubber Co.* (a) TRW Automotive Holdings Corp.* (a) Diversified Consumer Services 0.9% Career Education Corp.* (a) DeVry, Inc. (a) ITT Educational Services, Inc.* (a) Hotels Restaurants & Leisure 1.9% Chipotle Mexican Grill, Inc.* Las Vegas Sands Corp.* Panera Bread Co. "A"* (a) Household Durables 0.3% Tupperware Brands Corp. (a) Internet & Catalog Retail 0.2% Netflix, Inc.* (a) Media 2.2% Clear Channel Outdoor Holdings, Inc. "A"* (a) Liberty Media-Starz "A"* (a) Madison Square Garden, Inc. "A"* (a) Washington Post Co. "B" (a) Multiline Retail 0.3% Sears Holdings Corp.* Specialty Retail 2.9% American Eagle Outfitters, Inc. GameStop Corp. "A"* (a) Office Depot, Inc.* (a) RadioShack Corp. Signet Jewelers Ltd.* (a) The Gap, Inc. (a) Textiles, Apparel & Luxury Goods 1.0% Coach, Inc. (a) VF Corp. Consumer Staples 4.7% Beverages 1.0% Dr. Pepper Snapple Group, Inc. (a) Molson Coors Brewing Co. "B" (a) Food & Staples Retailing 0.6% Whole Foods Market, Inc.* (a) Food Products 2.3% Corn Products International, Inc. (a) The Hershey Co. (a) Tyson Foods, Inc. "A" (a) Tobacco 0.8% Lorillard, Inc. (a) Energy 8.4% Energy Equipment & Services 3.0% Exterran Holdings, Inc.* (a) Nabors Industries Ltd.* (a) Oceaneering International, Inc.* (a) Patterson-UTI Energy, Inc. (a) SEACOR Holdings, Inc.* Superior Energy Services, Inc.* (a) Oil, Gas & Consumable Fuels 5.4% Chevron Corp. (a) Cobalt International Energy, Inc.* (a) Comstock Resources, Inc.* (a) Devon Energy Corp. (a) Hess Corp. (a) Newfield Exploration Co.* (a) Teekay Corp. (a) Valero Energy Corp. (a) Financials 15.5% Capital Markets 0.6% The Goldman Sachs Group, Inc. (a) Commercial Banks 3.5% Associated Banc-Corp. (a) CapitalSource, Inc. (a) East West Bancorp., Inc. Fifth Third Bancorp. (a) KeyCorp (a) SunTrust Banks, Inc. (a) Consumer Finance 0.5% Capital One Financial Corp. (a) Diversified Financial Services 0.4% The NASDAQ OMX Group, Inc.* (a) Insurance 2.8% Allied World Assurance Co. Holdings Ltd. (a) Chubb Corp. (a) The Travelers Companies, Inc. (a) Real Estate Investment Trusts 7.6% CommonWealth REIT General Growth Properties, Inc. (REIT) (a) HCP, Inc. (REIT) (a) Hospitality Properties Trust (REIT) (a) Nationwide Health Properties, Inc. (REIT) (a) Rayonier, Inc. (REIT) (a) SL Green Realty Corp. (REIT) Ventas, Inc. (REIT) (a) Vornado Realty Trust (REIT) (a) Real Estate Management & Development 0.1% Howard Hughes Corp.* Health Care 12.0% Biotechnology 3.9% Biogen Idec, Inc.* (a) Celgene Corp.* Cephalon, Inc.* (a) Gilead Sciences, Inc.* (a) Myriad Genetics, Inc.* Health Care Equipment & Supplies 1.5% Boston Scientific Corp.* (a) St. Jude Medical, Inc.* (a) Stryker Corp. (a) Health Care Providers & Services 3.8% AmerisourceBergen Corp. Cardinal Health, Inc. (a) CIGNA Corp. (a) Coventry Health Care, Inc.* Health Management Associates, Inc. "A"* LifePoint Hospitals, Inc.* (a) McKesson Corp. (a) UnitedHealth Group, Inc. (a) Life Sciences Tools & Services 0.9% Waters Corp.* (a) Pharmaceuticals 1.9% Eli Lilly & Co. (a) Forest Laboratories, Inc.* (a) Industrials 10.7% Aerospace & Defense 3.4% General Dynamics Corp. Northrop Grumman Corp. (a) Raytheon Co. (a) Air Freight & Logistics 1.1% United Parcel Service, Inc. "B" (a) Airlines 0.3% United Continental Holdings, Inc.* (a) Building Products 0.4% Armstrong World Industries, Inc.* (a) Commercial Services & Supplies 0.5% Corrections Corp. of America* (a) Construction & Engineering 0.4% URS Corp.* Industrial Conglomerates 0.6% Carlisle Companies, Inc. (a) Machinery 1.5% Danaher Corp. (a) Harsco Corp. Timken Co. (a) Road & Rail 2.5% Norfolk Southern Corp. (a) Ryder System, Inc. (a) Union Pacific Corp. (a) Information Technology 19.8% Communications Equipment 1.0% EchoStar Corp. "A"* (a) F5 Networks, Inc.* (a) Computers & Peripherals 1.3% Dell, Inc.* Lexmark International, Inc. "A"* (a) Electronic Equipment, Instruments & Components 2.6% Itron, Inc.* (a) Tech Data Corp.* (a) Vishay Intertechnology, Inc.* (a) Internet Software & Services 2.1% AOL, Inc.* (a) Google, Inc. "A"* IAC/InterActiveCorp.* (a) IT Services 5.2% Automatic Data Processing, Inc. (a) Computer Sciences Corp. (a) International Business Machines Corp. (a) MasterCard, Inc. "A" Western Union Co. (a) Semiconductors & Semiconductor Equipment 4.5% Advanced Micro Devices, Inc.* Altera Corp. (a) Fairchild Semiconductor International, Inc.* (a) Intel Corp. (a) Maxim Integrated Products, Inc. (a) Software 3.1% BMC Software, Inc.* (a) Microsoft Corp. (a) Symantec Corp.* (a) Materials 2.9% Chemicals 0.6% Cabot Corp. (a) Sigma-Aldrich Corp. (a) Metals & Mining 1.2% Freeport-McMoRan Copper & Gold, Inc. (a) Paper & Forest Products 1.1% Domtar Corp. (a) Telecommunication Services 2.8% Diversified Telecommunication Services 1.2% Verizon Communications, Inc. (a) Wireless Telecommunication Services 1.6% Telephone & Data Systems, Inc. (a) United States Cellular Corp.* (a) Utilities 4.4% Electric Utilities 2.1% Duke Energy Corp. (a) Exelon Corp. (a) Gas Utilities 0.7% Energen Corp. (a) Questar Corp. (a) Independent Power Producers & Energy Traders 0.9% NRG Energy, Inc.* (a) Multi-Utilities 0.7% Ameren Corp. (a) Total Common Stocks (Cost $351,104,924) Cash Equivalents 4.4% Central Cash Management Fund, 0.21% (b) (Cost $17,916,390) % of Net Assets Value ($) Total Long Positions (Cost $369,021,314) † Other Assets and Liabilities, Net Securities Sold Short Net Assets † The cost for federal income tax purposes was $370,824,689.At November 30, 2010, net unrealized appreciation for all securities based on tax cost was $25,336,237.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $33,026,542 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $7,690,305. Shares Value ($) Common Stocks Sold Short 93.3% Consumer Discretionary 8.4% Auto Components 0.4% Gentex Corp. Hotels Restaurants & Leisure 0.5% Darden Restaurants, Inc. Household Durables 2.3% Fortune Brands, Inc. Lennar Corp. "A" M.D.C. Holdings, Inc. Internet & Catalog Retail 1.2% Amazon.com, Inc. Media 1.1% Regal Entertainment Group "A" Time Warner, Inc. Specialty Retail 2.0% CarMax, Inc. Urban Outfitters, Inc. Textiles, Apparel & Luxury Goods 0.9% Fossil, Inc. Hanesbrands, Inc. Consumer Staples 8.7% Beverages 0.7% PepsiCo, Inc. Food & Staples Retailing 4.0% BJ's Wholesale Club, Inc. CVS Caremark Corp. Safeway, Inc. Sysco Corp. Food Products 4.0% Archer-Daniels-Midland Co. Flowers Foods, Inc. Green Mountain Coffee Roasters, Inc. Kellogg Co. Kraft Foods, Inc. "A" McCormick & Co., Inc. Energy 9.1% Energy Equipment & Services 1.8% Dresser-Rand Group, Inc. Pride International, Inc. Schlumberger Ltd. Oil, Gas & Consumable Fuels 7.3% Alpha Natural Resources, Inc. CONSOL Energy, Inc. Denbury Resources, Inc. EOG Resources, Inc. EQT Corp. EXCO Resources, Inc. Forest Oil Corp. Frontier Oil Corp. Holly Corp. Pioneer Natural Resources Co. Range Resources Corp. SandRidge Energy, Inc. Financials 15.5% Capital Markets 2.4% Bank of New York Mellon Corp. Morgan Stanley Northern Trust Corp. Commercial Banks 2.0% Bank of Hawaii Corp. Comerica, Inc. First Horizon National Corp. 36 Regions Financial Corp. TCF Financial Corp. Diversified Financial Services 0.3% MSCI, Inc. "A" Insurance 2.5% Allstate Corp. Genworth Financial, Inc. "A" MetLife, Inc. Real Estate Investment Trusts 8.0% Alexandria Real Estate Equities, Inc. (REIT) AMB Property Corp. (REIT) Annaly Capital Management, Inc. (REIT) AvalonBay Communities, Inc. (REIT) Boston Properties, Inc. (REIT) Corporate Office Properties Trust (REIT) Equity Residential (REIT) Health Care REIT, Inc. (REIT) Taubman Centers, Inc. (REIT) UDR, Inc. (REIT) Thrifts & Mortgage Finance 0.3% Hudson City Bancorp., Inc. Health Care 10.3% Biotechnology 4.4% Alexion Pharmaceuticals, Inc. Amylin Pharmaceuticals, Inc. BioMarin Pharmaceutical, Inc. Dendreon Corp. Human Genome Sciences, Inc. Vertex Pharmaceuticals, Inc. Health Care Equipment & Supplies 2.3% Edwards Lifesciences Corp. Gen-Probe, Inc. Hill-Rom Holdings, Inc. Hologic, Inc. ResMed, Inc. Health Care Providers & Services 1.7% Patterson Companies, Inc. VCA Antech, Inc. WellPoint, Inc. Pharmaceuticals 1.9% Merck & Co., Inc. Pfizer, Inc. Watson Pharmaceuticals, Inc. Industrials 11.9% Aerospace & Defense 3.1% Alliant Techsystems, Inc. Lockheed Martin Corp. Precision Castparts Corp. Spirit AeroSystems Holdings, Inc. "A" Air Freight & Logistics 1.4% C.H. Robinson Worldwide, Inc. UTI Worldwide, Inc. Building Products 1.0% Lennox International, Inc. USG Corp. Commercial Services & Supplies 0.3% Waste Connections, Inc. Construction & Engineering 1.2% Fluor Corp. Quanta Services, Inc. Machinery 2.5% Navistar International Corp. Terex Corp. WABCO Holdings, Inc. Wabtec Corp. Professional Services 1.4% Manpower, Inc. Robert Half International, Inc. Road & Rail 1.0% Con-way, Inc. Landstar System, Inc. Information Technology 16.1% Communications Equipment 1.8% Cisco Systems, Inc. JDS Uniphase Corp. Juniper Networks, Inc. Computers & Peripherals 1.6% NCR Corp. NetApp, Inc. Electronic Equipment, Instruments & Components 2.0% Corning, Inc. Dolby Laboratories, Inc. "A" Trimble Navigation Ltd. Internet Software & Services 1.5% Akamai Technologies, Inc. Equinix, Inc. VistaPrint NV IT Services 0.4% SAIC, Inc. Semiconductors & Semiconductor Equipment 5.3% Atheros Communications Cree, Inc. Intersil Corp. "A" MEMC Electronic Materials, Inc. Silicon Laboratories, Inc. Skyworks Solutions, Inc. Xilinx, Inc. Software 3.5% Cadence Design Systems, Inc. Electronic Arts, Inc. Intuit, Inc. Salesforce.com, Inc. VMware, Inc. "A" Materials 4.5% Chemicals 1.9% Huntsman Corp. The Sherwin-Williams Co. Containers & Packaging 1.0% Bemis Co., Inc. Metals & Mining 1.6% Allegheny Technologies, Inc. Commercial Metals Co. Nucor Corp. Telecommunication Services 3.9% Diversified Telecommunication Services 1.9% Frontier Communications Corp. Windstream Corp. Wireless Telecommunication Services 2.0% Crown Castle International Corp. SBA Communications Corp. "A" Utilities 4.9% Gas Utilities 0.9% ONEOK, Inc. Multi-Utilities 2.9% CenterPoint Energy, Inc. CMS Energy Corp. Integrys Energy Group, Inc. Sempra Energy Water Utilities 1.1% Aqua America, Inc. Total Common Stocks Sold Short (Proceeds $363,562,945) For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. (a) All or a portion of these securities are pledged as collateral for short sales. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. REIT: Real Estate Investment Trust Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2010 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks(c) $ $
